DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tan et al. (US Pub: 2013/0232095 A1).
 	As to claim 1, Tan discloses a system (i.e. the system of figure 2 embodiment) (see Fig.2) comprising: 
 	one or more neuromuscular sensors (i.e. the sensor 100 is a electromyography (EMG), measures electrical potentials generated by the activity of muscle cells) (see 
 	at least one physical processor (i.e. as seen in figure 1 the device wearable band 100 is said to wireless interface with computer device that processes the signals generated by the sensor 102) (see Fig. 1, [0021]); 
 	physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor (i.e. the computing device when executing the signal processing of figure 1 emboidment necessary requires the use of electronic memory to store and processor the signals with noised reduction processes and filtering) (see Fig. 1-2, [0021-0028]) to: 
 	receive and process the plurality of signal data (i.e. as seen in figure 2 embodiment the step 132 shows the computing device 136 receiving the C1 .. Cn signal and process it with filter 132) (see Fig. 2, [0025-0026]); 
 	map the processed signal data to a feature space defined by one or more parameters corresponding to the processed signal data (i.e. the step 134 shows the mapping of the processed signal data to a feature space defined of the parameter of the trained model 130 from the sample 144)(see Fig. 2,  [0028-0036]); 
 	identify a first subregion within the feature space based on the mapping of a first plurality of processed signal data (i.e. the first subregion within the feature space based on the mapping is the user’s thumb which is said to be classification of a thumb tap gesture) (see Fig. 2, [0036]); 
 	associate a first inferential model with the identified first subregion within the feature space (i.e. a first inferential model is the identification of the gesture in the 
 	apply the first inferential model to a third plurality of processed signal data based on the mapping of a third plurality of processed signal data corresponding to the first subregion of the feature space (i.e. the different samples 144 is shown to having a plurality of feature samples which shows at least three sets which , which means a third plurality of processed signal data corresponding to the feature corresponding to the thumb area gesture detection from the arm band received signals) (see Fig. 1-2, [0021-0038]).
 	As to claim 3, Tan teaches a system (i.e. the system of figure 2 embodiment) (see Fig.2) comprising: 
 	one or more neuromuscular sensors that receive a plurality of signal data from a user (i.e. the sensor 100 is a electromyography (EMG), measures electrical potentials generated by the activity of muscle cells) (see Fig. 2, [0025]); 
 	at least one physical processor (i.e. the computing device when executing the signal processing of figure 1 emboidment necessary requires the use of electronic memory to store and processor the signals with noised reduction processes and filtering) (see Fig. 1-2, [0021-0028]); 
 	physical memory comprising computer-executable instructions that, when executed by the physical processor, cause the physical processor to: receive and process a first plurality of signal data (i.e. the computing device when executing the signal processing of figure 1 emboidment necessary requires the use of electronic 
 	generate a feature space defined by one or more parameters corresponding to the first plurality of processed signal data (i.e. the step 134 shows the mapping of the processed signal data to a feature space defined of the parameter of the trained model 130 from the sample 144)(see Fig. 2,  [0028-0036]); 
 	map a plurality of regions within the feature space (i.e. the plurality of regions as seen in figure 2 method that shows the user arm as the region in question and seen in figure 3 as the region that is defined) (see Fig. 3, [0038-0039]), wherein mapping the plurality of regions comprises: 
 	associating each of the plurality of regions with a corresponding input mode (i.e. the corresponding input mode is the specific user’s finger which is given a specific input mode as defined in figure 5) (see Fig 4-5, [0041-0043]); and 
 	associating each input mode with a corresponding inferential model (i.e. the input mode for a specific finger is corresponding to a inferential model of movement to is associated in the training module 194 (see Fig. 4-5, [0041-0043]); 
 	automatically detect an input mode based on a second plurality of signal data (i.e. the second plurality of signal data is the frequency energy in 144 as seen in figure 4, [0039-0043]); 
 	automatically select a first inferential model based on the detected input mode (i.e. the input mode for a specific finger is corresponding to a inferential model of movement to is associated in the training module 194) (see Fig. 4-5, [0041-0043]); and 

 	As to claim 16, Tan teaches a computer-implemented method (i.e. the computer-implementation method of figure 2 embodiment) (see Fig.2, [0026-0032]) comprising: 
 	receiving and processing an initial plurality of signal data from one or more neuromuscular sensors (i.e. the sensor 100 is a electromyography (EMG), measures electrical potentials generated by the activity of muscle cells) (see Fig. 2, [0025]); 
 	generating a feature space defined by one or more parameters corresponding to the initial plurality of processed signal data (i.e. the plurality of regions as seen in figure 2 method that shows the user arm as the region in question and seen in figure 3 as the region that is defined) (see Fig. 3, [0038-0039]); 
 	mapping a plurality of regions within the feature space, wherein mapping the plurality of regions (i.e. the plurality of regions as seen in figure 2 method that shows the user arm as the region in question and seen in figure 3 as the region that is defined) (see Fig. 3, [0038-0039]) comprises: 
 	associating each of the plurality of regions with a corresponding input mode (i.e. the corresponding input mode is the specific user’s finger which is given a specific input mode as defined in figure 5) (see Fig 4-5, [0041-0043]); and 
 	associating each input mode with a corresponding inferential model (i.e. the input mode for a specific finger is corresponding to a inferential model of movement to is associated in the training module 194) (see Fig. 4-5, [0041-0043]); 

automatically selecting the corresponding inferential model based on the detected input mode (i.e. the input mode for a specific finger is corresponding to a inferential model of movement to is associated in the training module 194) (see Fig. 4-5, [0041-0043]); and 
 	generating an output signal by applying the corresponding inferential model to the subsequent plurality of signal data (i.e. the system is able to generate the output signal of a thump tap to the gesture recognition system 154) (see Fig. 2-5, [0029-0034]).
 	As to claim 2, Tan teaches the system of claim 1, wherein the computer-executable instructions further cause the physical processor to: identify a second subregion within the feature space based on a second plurality of processed signal data; and apply a second inferential model to a fourth plurality of processed signal data based on the fourth plurality of processed signal data corresponding to the second subregion of the feature space (i.e. as seen in figure 3-5 embodiment the second sub-region is the other finger including the index finger next to the thumb which is identified and programmed with different inference model to a different extraction coherence data as seen in figure 4 which shows the signal 134 from segment during gesture 1) (see Fig. 3-4, [0032-0041]) .
	As to claim 4, Tan teaches the system of claim 3, wherein the input mode relates to classification of at least one of the following events: hand poses; discrete gestures; continuous gestures; finger taps; 2-D wrist rotation; or typing actions (i.e. as seen in 
	As to claim 5, Tan teaches the system of claim 3, wherein the input mode relates to classification of a force level associated with at least one of the following events: discrete gestures; finger taps; hand poses; or continuous gestures (i.e. the system of Tan specifically detects lift force in the discrete gesture of finger movement) (see Fig. 4-5, [0043]).
	As to claim 6, Tan teaches the system of claim 3, wherein the selected first inferential model comprises a personalized model previously trained based on processed signal data collected from the same user (i.e. the figure 4 embodiment specifically training the system based on the user’s setting as seen in 196 and 194 training modules) (See Fig. 4, [0041-0043]).
	As to claim 7, Tan teaches the system of claim 3, wherein identifying a plurality of regions within the feature space further comprises optimizing the size and shape of the regions based on a computational analysis of the processed signal data (i.e. the plurality of regions as seen in figure 2 method that shows the user arm as the region in question and seen in figure 3 as the region that is defined which is optimized to the size and shape of the user’s figure based on a computation analysis of the finger’s displacement and shapes) (see Fig. 2-3, [0032-0039]).
	As to claim 17, Tan teaches the computer-implemented method of claim 16, wherein the input mode relates to classification of at least one of the following events: hand poses; discrete gestures; continuous gestures; finger taps; 2-D wrist rotation; or .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view Xiao et al. (US Pub: 2015/0242009 A1).
 	As to claim 8, Tan teaches the system of claim 3, but do not teach wherein processing the plurality of signal data comprises applying either a one Euro filter or a two Euro filter to the plurality of signal data (i.e. Tan do not discloses the exact filter method for the filtering of data as seen in figure 2) (see Fig. 2).
 	Xiao teaches processing the plurality of signal data comprises applying either a one Euro filter or a two Euro filter to the plurality of signal data (i.e. Xiao teaches the 
 	Since both Xiao and Tan teaches an electronic device detection user input gesture based on finger based movement, they are analogous as having the same field of endeavor.
 	Therefore, it would have been obvious for one of ordinary skill in the art at the filing of the current application to have implement the filtering method of figure 2 embodiment of Tan with the One Euro filter method of Xiao, in order to reduce the invention into practice with an actual practice means to achieve the waveform filter design (see Xiao, [0042]).  
 	As to claim 9, Tan and Xiao teaches the system of claim 8, wherein automatically detecting the input mode based on the processed plurality of signal data comprises applying a gate that is associated with an input event that occurs within the input mode to the one Euro filter (i.e. Xiao teaches the figure 2 embodiment which teaches that the filtering function in the filtering module can be implemented with a One Euro filter) (see Fig. 2, [0042]).
	As to claim 10, Tan and Xiao teaches the system of claim 9, wherein applying the gate to the one Euro filter comprises modifying an adaptive time constant of the one Euro filter (i.e. since the filtering system of Tan requires the Time constant being adaptable for the C1 … Cn in the 250 ms range as taught by Tan figure 2 embodiment, the One Euro filter as taught in Xiao would have to be implemented accordingly) (see Tan, Fig. 2, [0026-0033] and Xiao, Fig. 2, [0042]).

	As to claim 19, Tan and Xiao teaches the computer-implemented method of claim 18, wherein automatically detecting the input mode based on the subsequent plurality of signal data comprises applying a gate that is associated with an input event that occurs within the input mode to the one Euro filter (i.e. Xiao teaches the figure 2 embodiment which teaches that the filtering function in the filtering module can be implemented with a One Euro filter this would be adaptable to the method of Tan’s figure 2-3 embodiments) (see Tan, Fig. 2, [0026-0034] and Xiao, Fig. 2, [0042]).
Claim 11-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan in view Luo (US Patent 8,384,683 B2).
 	As to claim 11, Tan teaches the system of claim 3, wherein the computer-executable instructions further cause the physical processor to: process the plurality of signal data to generate a lower-dimensional latent space (i.e. Tan teaches the processing of the signal data into a frequency domain signal which is a lower-dimensional latent space which extract the feature of the signals including figure location window) (See Fig. 3-4, [0039-0043]). 
 	However, Tan do not teach present a visualization of the lower-dimensional latent space within a graphical interface; and update the visualization of the lower-dimensional latent space in real-time as new signal data is received by plotting the new 
 	Luo teaches present a visualization of the lower-dimensional latent space within a graphical interface; and update the visualization of the lower-dimensional latent space in real-time as new signal data is received by plotting the new signal data as one or more latent vectors within the lower- dimensional latent space (i.e. Luo teaches a real time user finger location detection system as seen in figure 4 which projects the real time location of the user’s figure as a virtual landing spot on the display which is a lower-dimensional latent space from the original signal data being detected) (see Fig. 4, 12, Col. 4 and 12).
 	Since both Luo and Tan teaches the detection of the gesture of a user’s finger touch or tapping on a interested space by an electronic device, they are analogous in having the same area of endeavor.  Therefore, it would have been obvious for an artisan at the time the invention’s filing to have used Luo’s finger location visualization method on an electronic display method to further enhance the system of Tan, in order to take advantage of the display interface to improve user response and input accuracy by presenting the life like representation of users hand in a graphical display (see Luo Col. 12, Lines, 3-26).
   	As to claim 12, Tan and Luo teaches the system of claim 11, wherein the visualization of the latent space comprises a visualization of boundaries between latent classification subregions within the latent space (i.e. as seen in figure 4 embodiment of Luo the visualization of the user’s finger in Luo also shows boundaries in the sub region 
	As to claim 13, Tan and Luo teaches the system of claim 12, wherein: one or more of the latent classification subregions correspond to the plurality of regions; and the visualization of the latent space comprises labels applied to the latent classification subregions that describe corresponding input modes of the latent classification subregions (i.e. as seen in figure 4 embodiment of Luo the visualization of the user’s finger in Luo also shows boundaries in the sub region of each of the user’s figure within the latent space in the virtual keyboard representation interface so that the user is able to interact with the typing mode of using the said finger in the input mode as designed) (see Tan Fig. 2-3, [0026-0039], and Luo, Fig. 4, Col. 4).
	As to claim 14, Tan and Luo teaches the system of claim 11, wherein the computer-executable instructions further cause the physical processor to: present a repeated prompt within the graphical interface for a user to perform a target input; identify the new signal data as an attempt by the user to perform the target input; determine that the new signal data falls in inconsistent latent classification subregions; and presenting a prompt to the user to retrain the first inferential model (i.e. as seen in figure 4 embodiment of Luo the visualization of the user’s finger in Luo also shows boundaries the virtual keyboard representation interface so that the user is able to interact with the typing mode of using the said finger in the input mode as designed and the input sequence is update in real time to show the user inferential model of where the user’s figure is hover with respect to the actual intended input gesture) (see Tan Fig. 2-3, [0026-0039], and Luo, Fig. 4, Col. 4).

 	As to claim 20, Tan and Luo teaches the computer-implemented method of claim 16, further comprising: processing the plurality of signal data to a lower-dimensional latent space (i.e. Tan teaches the processing of the signal data into a frequency domain signal which is a lower-dimensional latent space which extract the feature of the signals including figure location window) (See Fig. 3-4, [0039-0043]); presenting a visualization of the lower-dimensional latent space within a graphical interface; and updating the visualization of the lower-dimensional latent space in real-time as new signal data is received by plotting the new signal data as one or more latent vectors within the lower- dimensional latent space (i.e. Luo teaches a real time user finger location detection .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Lake et al. (US Pub: 2014/0240223 A1) is cited to discloses figure 1-3 embodiment which shows another instance of neuromuscular sensing application for computer input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 14, 2022